UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-7162



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PERCELL A. DAVIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-98-47, CA-01-392-2)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percell A. Davis, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Percell A. Davis seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001), and denying subsequent motions to amend his § 2255 motion

and for reconsideration.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal sub-

stantially on the reasoning of the district court.*   United States

v. Davis, Nos. CR-98-47; CA-01-392-2 (E.D. Va. June 8, June 18, and

June 27, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review. Accordingly, Davis’ Apprendi claim is
not cognizable.


                                 2